Citation Nr: 1115042	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and awarded a 30 percent rating effective October 25, 2006.  The Veteran appealed the assigned rating.

The Veteran was scheduled for a video conference Board hearing in October 2009; however, he failed to report without good cause.  The Board deems his request for a video conference Board hearing as withdrawn.  See 38 C.F.R. § 20.702 (2010).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.

The Veteran's last VA psychiatric examination to assess the current severity of his service-connected PTSD was in March 2008.  This evidence is inadequate to assess the Veteran's current degree of impairment since this examination is over three years old.  Therefore, a new VA examination is required to assess the current level of severity of the PTSD.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a November 2008 statement, the Veteran indicated that he continued to receive psychological counseling through A.T., Ph.D.  While some records from that practice have been associated with the claims folder, the Veteran indicated during his March 2008 VA psychiatric examination that he had been seeing the psychologist every six weeks for the prior two years.  While a December 2006 PTSD profile report and a February 2008 clinical evaluation report are of record, the records from regular therapy sessions are absent.   Those records should be obtained for association with the claims folder. 

In view of the foregoing, the claim is REMANDED for the following actions:

1.  The RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated the veteran for an acquired psychiatric disorder since August 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA psychiatric examination to determine the degree of impairment caused by the PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA PTSD Review Examination.  

Following a review of the record, examination of the Veteran and applying sound medical principles, the psychiatrist or psychologist is requested to opine which of the following, (a), (b), (c), (d) best describe the degree of impairment caused by the PTSD:

a.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

b.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

c.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

d.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

Sustainable reasons and bases are to be provided to support the opinion of the examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





